Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-3 and 6 are allowed because none of the prior art references of record teaches an ink set that includes a combination of: an aqueous primer composition containing an acrylic resin and/or vinyl acetate resin, and a calcium salt; and an aqueous white inkjet ink composition containing a polyester polyurethane resin emulsion with a rate of elongation of 500 to 1500% by 0.1 to 10.0 percent by mass in solids content in the aqueous white inkjet ink composition, a wax emulsion, and a titanium oxide.

Claim 4 is allowed because none of the prior art references of record teaches a resin film for packaging bags, constituted by, as formed on one side of the resin film for packaging bags in this order: a layer containing an acrylic resin and/or vinyl acetate resin, and a calcium salt; and a white printed layer containing a polyester polyurethane resin with a rate of elongation of 500 to 1500% by 0.5 to 50.0 percent by mass, an acrylic resin, a wax, and a titanium oxide.

Claim 5 is allowed because none of the prior art references of record teaches a resin film for packaging bags, constituted by, as formed on one side of the resin film for packaging bag in this order: a layer containing an acrylic resin and/or vinyl acetate resin, and a calcium salt; a printed layer having colors other than white; and a white printed layer containing a polyester polyurethane resin with a rate of elongation of 500 to 1500% by 0.5 to 50.0 percent by mass, an acrylic resin, a wax, and a titanium oxide.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the 
payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7636. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853